Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 17 of U.S. Patent No. 10,963,171. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations. Refer to the following table, with respect to claim 1 of the present application and claim 1 of the reference patent:
17/215,350
10,963,171
Same/Different?
Claim 1. A system comprising:
Claim 1. A system comprising:
Same
a plurality of storage pools including first and second storage pools, wherein the first storage pool has a first storage configuration and the second storage pool has a different second storage configuration, each storage configuration respectively including at least one of a deduplication setting, a compression setting, an encryption setting, and a metadata caching setting, with one or more different settings between the first and second storage configurations; and
a plurality of storage pools including a first storage pool and a second storage pool, wherein the first storage pool has a first storage configuration and the second storage pool has a different second storage configuration, each storage configuration respectively including at least one of a deduplication setting, a compression setting, an encryption setting, and a metadata caching setting, with one or more settings that are different between the first and second storage configurations; and
Different
a storage controller configured to manage the plurality of storage pools by executing to:
a storage controller configured to manage the plurality of storage pools by executing to:
Same
receive requests to provision a first persistent storage volume (PSV) associated with a first container and a different second PSV associated with the first container;
receive a first request to provision a first persistent storage volume associated with a first container and a second request to provision a different second persistent storage volume associated with the first container;
Different
bind the first PSV in the first storage pool based on a first predefined storage mode stored in first metadata associated with the first container, the first predefined storage mode including a first deduplication mode, a first compression mode, a first encryption mode, and a first metadata caching mode; and 
create the first persistent storage volume in the first storage pool based on a first predefined storage mode stored in first metadata associated with the first container, wherein the first predefined storage mode includes a first deduplication mode, a first compression mode, a first encryption mode, and a first metadata caching mode; and
Different
bind a second PSV in the second storage pool based on a second predefined storage mode stored in second metadata associated with the first container, the second storage mode including a second deduplication mode, a second compression mode, a second encryption mode, and a second metadata caching mode such that the second storage configuration is different from the first storage configuration based on the second predefined storage mode associated with the first container.
create a second persistent storage volume in the second storage pool based on a second predefined storage mode stored in second metadata associated with the first container, wherein the second storage configuration includes a second deduplication mode, a second compression mode, a second encryption mode, and a second metadata caching mode such that the second storage configuration is different from the first storage configuration based on the second predefined storage mode associated with the first container.
Different


As can be seen from the table, the limitations are nearly identical, except Applicant claims them in a slightly different manner, such as “a plurality of storage pools including first and second storage pools” instead of “a plurality of storage pools including a first storage pool and a second storage pool”, and uses the terminology of “binding” a persistent volume instead of “creating” a persistent volume, for example. It is clearly obvious that US Patent 10,963,171 substantially discloses the subject matter of claim 1 of the present application, and claim 1 would be rendered obvious over US 10,963,171.  A similar analysis may be made between method claim 15 of the present application and method claim 12 of the reference patent, as well as computer-readable medium claim 20 of the present application and computer-readable medium claim 17 of the reference patent. Claims 2-14 and 16-19 included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136